UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AIR CHARTER SERVICE (FLORIDA) INC.,

                         Plaintiff,                                ORDER


              a-                                              19 Civ. 3390 (PGG)

MACH 1 GLOBAL SERVICES INC.,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference in this action previously

scheduled for December 6, 2019 is adjourned to January 7, 2020 at 5:00 p.m. The parties

should contact Chambers at (212) 805-0224 once together on the phone.

Dated: New York, New York
       December    4,
                   2019


                                                  SO ORDERED.




                                                  Paul G. Gardephe
                                                  United States District Judge
